ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-329, concluding that DAVID E. TIDER of TEANECK, who was admitted to the bar of this State in 1990, should be censured for violating RPC 1.6(a)(revealing information relating to the representation without the client’s consent), RPC 1.8(a)(prohibited business transaction with a client), RPC 1.8(b)(using information relating to the representation to the disadvantage of the client), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and RPC 8.4(d)(conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that DAVID E. TIDER is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.